Appellant filed a claim for compensation against appellee under the Workmen's Compensation Act, and the Industrial Board found for appellee.
Among the facts found by the Industrial Board, and all that we need set out herein, is the following: "That *Page 202 
the plaintiff herein is not shown to be dependent nor does the record show that the said Antonio De Raya left any dependents."
Appellant earnestly contends that the finding of the board is not supported by the evidence. In determining this question this court is controlled by § 61 of the Workmen's Compensation 1.  Act, and under said section a finding of facts by the Industrial Board has the same force and effect as the finding of the trial court or the verdict of a jury, and when sustained by any competent evidence, is binding on this court.Bloomington, etc., Stone Co. v. Phillips (1917),65 Ind. App. 189, 116 N.E. 850; Sugar Valley Coal Co. v. Drake (1917),66 Ind. App. 152, 117 N.E. 937.
The Industrial Board heard the evidence in this case, and like a court or jury had a right to determine and draw inferences from the facts and circumstances in evidence. Haskell, etc.,
2.  Car Co. v. Brown (1917), 67 Ind. App. 178, 117 N.E. 555. Finding no error, the award is affirmed.